EXHIBIT 10.7

 

AMENDED and RESTATED

Performance and Retention Agreement

 

This Amended And Restated Performance And Retention Agreement (the “Agreement”)
is made and entered into as of February 3, 2006 (the “Effective Date”) by and
between REMEC, Inc., a California corporation, (the “Company”), and David F.
Wilkinson ("Executive”). Company and Executive are each referred to as a
“Party”, and collectively as “Parties.”

 

WHEREAS, Executive and Company have previously entered into those certain
Performance and Retention Agreements dated September 24, 2004 (as amended
effective April 7. 2005), and September 6, 2005 (the "Employee Retention
Agreements") pursuant to which Executive is entitled to receive a retention
bonus of $150,000.00 upon the termination of his employment in accordance with
the terms of said agreements; and,

 

WHEREAS, the Company now desires to amend and restate the Employee Retention
Agreements to provide a retention and incentive payment to the Executive,
currently employed by the Company as Chief Financial Officer in exchange for
(i) the Executive’s continued employment with the Company after the Effective
Date and until terminated by the Company for other than Cause (as defined in
Section 2.2 below), (ii) the achievement of certain goals by the Company as set
by the Company’s Board of Directors, and (iii) the execution of a general
release of all claims against the Company on a form reasonably acceptable to the
Company (“General Release”).

 

1.   Retention Payments.

 

  1.1   On condition that: (a) the Executive remain employed with the Company
after the Effective Date and until terminated by the Company for other than
Cause (as defined in Section 1.2 below), and (b) the Executive shall execute the
General Release, the Executive shall earn a payment equal to $150,000.00 (the
“Retention Payment”). The Retention Payment shall be paid to the Executive on
the date of termination of employment other than as set forth in Section 1.2
below. Such Retention Payment is in lieu of any other severance or retention
payments the Executive may be eligible to receive from the Company upon the
termination of his employment.

 

  1.2   If the Executive’s employment with the Company is voluntarily terminated
by the Executive, or terminated by the Company for Cause (as defined herein)
prior to the end of the term of this Agreement, the Executive shall be
considered to have not earned any portion of the Retention Payment. For purposes
of this Agreement, “Cause” shall mean (i) any act of personal dishonesty taken
by the Executive in connection with his or her responsibilities as an employee;
(ii) a willful act by the Executive which constitutes misconduct and is
injurious to the Company; (iii) a breach of the confidentiality obligations in
Section 3.3 of this Agreement; or (iv) failure to maintain an satisfactory level
of attendance and performance of the Executive’s job duties, including following
all policies of the Company.

 

  1.3   In the event that Executive is unable to perform his employment
responsibilities as the result of a disability, and as a result is placed on a
leave of absence under the Company’s Leave of Absence Policy or any Federal or
State law, Executive shall be paid a pro-rata share of the Retention Payment
based on the number of months worked (or any portion thereof) out of a twelve
month period beginning on the Effective Date. Such pro-rata share shall be paid
on the termination of employment.

 

2.   Incentive Payment. As an incentive and on condition that Company achieve
the financial goals as set forth in Exhibit 1 to this Agreement, Executive shall
earn an additional bonus to be paid upon the completion of any distribution to
the Company’s shareholders and/or the transfer of all or substantially all of
the Company’s assets to a liquidation trustee, in an amount generally as set
forth in Exhibit 1 to this Agreement, the final amount of such bonus to be in
the sole discretion of the Company’s Board of Directors.



--------------------------------------------------------------------------------

3.   Other Provisions.

 

3.1 The Agreement shall be governed by and construed in accordance with the laws
of the State of California without regard to its of choice of laws. All amounts
payable hereunder shall be subject to applicable federal, state and local tax
withholding.

 

3.2 Nothing in this Agreement will be deemed to alter the at-will status of
Executive’s employment with the Company.

 

3.3 Executive agrees to keep the existence of this Agreement, and the terms of
this Agreement confidential and not to disclose the same to anyone except to
their spouse, attorneys, tax consultants or otherwise as required by law, and
agrees to take all steps necessary to assure confidentiality by those recipients
of this information. Breach of this obligation by Executive shall be grounds for
termination of employment for Cause as defined herein. In addition, Executive
agrees that, in addition to all other remedies provided at law or in equity for
breach of this obligation, the Company shall suffer immediate and irreparable
harm, and Company shall be entitled to injunctive relief against such disclosure
without the necessity of posting a bond.

 

3.4 Except as otherwise provided herein, this Agreement represents the entire
understanding between the Company and the Executive with respect to the
Retention Payment and the Incentive Payment, and supersedes any and all prior
understandings, agreements, plans and negotiations, whether written or oral,
with respect to the subject matter hereof, including but not limited to the
Employee Retention Agreements. In the event any provision of the Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. All modifications to this Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amended and Restated
Performance and Retention Agreement effective as of the day and year first above
written.

 

REMEC, Inc., a California corporation

/s/    RICHARD A. SACKETT         By: Richard A. Sackett President

Executive:

/s/    DAVID F. WILKINSON         David F. Wilkinson